


109 HR 5553 IH: Section 115 Reform Act

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5553
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. Smith of Texas
			 (for himself and Mr. Berman)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 115 of title 17, United States Code, to
		  provide for licensing of digital delivery of musical works, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Section 115 Reform Act of
			 2006.
		2.Statutory
			 Licenses for digital delivery of musical worksSection 115 of title 17, United States Code,
			 is amended by adding at the end the following new subsection:
			
				(e)Licenses for
				digital uses of musical works
					(1)In
				generalThe compulsory license for digital phonorecord deliveries
				and hybrid offerings shall be governed by this subsection, in addition to
				subsections (a), (c), and (d). The license under this subsection covers—
						(A)the making and distribution of general and
				incidental digital phonorecord deliveries in the form of full downloads,
				limited downloads, interactive streams, and any other form constituting a
				digital phonorecord delivery or hybrid offering; and
						(B)all reproduction
				and distribution rights necessary to engage in activities described in
				subparagraph (A), solely for the purpose of engaging in such activities under
				the license, including—
							(i)the making of
				reproductions by and for end users;
							(ii)reproductions
				made on servers under the authority of the licensee; and
							(iii)incidental
				reproductions made under the authority of the license in the normal course of
				engaging in activities described in subparagraph (A), including cached,
				network, and RAM buffer reproductions.
							(2)Blanket
				licensesA person may obtain
				a compulsory license to engage in activities subject to this subsection only
				from a designated agent under paragraph (4) and only if the person is a digital
				music provider. A person may engage in activities subject to this subsection
				under authority of a compulsory license only—
						(A)if the license was
				obtained by a digital music provider; and
						(B)with respect to end users with which the
				digital music provider meets the requirements of paragraph (14)(C).
						(3)Royalty-free
				license
						(A)In
				generalA compulsory license shall be available for the making of
				server and incidental reproductions to facilitate noninteractive
				streaming.
						(B)Activities
				coveredEach designated agent
				shall grant a license under this subsection for the making of server and
				incidental reproductions to facilitate noninteractive streaming at a
				royalty-free rate. The designated agent may charge only a filing fee of not
				more than $30 to administer the issuance of the license. The license shall
				cover reproductions made on servers under authority of the licensee and
				incidental reproductions made under the authority of the licensee in the course
				of the noninteractive streaming, including cached, network, and RAM buffer
				reproductions, to the extent reasonably necessary for, and solely for the
				purpose of, engaging in noninteractive streaming under the license in a
				technologically reasonable and efficient matter.
						(C)Excluded
				activitiesThe license under subparagraph (A) does not extend to
				any server or incidental reproductions used to enable a streaming service (or
				any other type of service) that takes affirmative steps to authorize, enable,
				cause, or induce the making of reproductions of musical works by or for end
				users that are accessible by those end users for future listening, unless a
				valid license for reproduction and distribution rights has otherwise been
				obtained by the streaming or other type of service permitting the server or
				incidental reproductions to be used for that activity.
						(4)Applications for
				licensesAny digital music provider seeking a license under this
				subsection may apply to a designated agent for the license, identifying in the
				application each type of qualifying activity for which the license is sought.
				Any digital music provider that has a license under this subsection and seeks
				to engage in any activity covered by this subsection that is not identified in
				the license may engage in that activity only upon filing a new application
				identifying the additional activity.
					(5)LicensesAll activities specified in an application
				filed under paragraph (4) for which a license is available under this
				subsection shall be licensed by the designated agent. The license shall be
				effective, upon the filing of the application, for all copyrighted nondramatic
				musical works (or shares of such musical works) represented by the designated
				agent.
					(6)Retroactive
				royalty payments
						(A)Retroactive
				paymentsA digital music provider that has obtained a license
				from a designated agent under this subsection for—
							(i)the
				making and distribution of limited downloads, or
							(ii)the making or
				distribution of interactive streams,
							may
				report to the designated agent activity authorized by the license that the
				digital music provider engaged in during the period beginning January 1, 2001,
				and ending on January 1, 2008, and pay to the designated agent royalties
				applicable to that activity. Such reporting and payments shall be made not
				later than March 1, 2008, in accordance with the regulations issued under
				paragraph (10) regarding reporting and payments.(B)Limitation on
				liabilityA digital music provider that reports activity and
				makes payments under this paragraph for an activity under this paragraph shall
				not be subject to an action for copyright infringement alleging violation of
				reproduction or distribution rights to the extent such action is based on
				activity so reported for which all payments due have been made.
						(C)Effect on
				royalty-free licenseA digital music provider that complies with
				the requirements of this paragraph is entitled to a royalty-free license under
				paragraph (3)(A) for the activity reported under subparagraph (A), retroactive
				to January 1, 2001.
						(7)License not
				transferableA license granted to a digital music provider under
				this subsection may not be transferred to any other person or entity.
					(8)Royalty rates
				and terms
						(A)In
				generalExcept as provided in this paragraph, the Copyright
				Royalty Judges shall determine reasonable rates and terms for digital
				phonorecord deliveries and hybrid offerings as provided under subsection (c)
				and chapter 8, except for server and incidental reproductions for
				noninteractive streaming that are eligible for royalty-free licenses under this
				subsection.
						(B)Rates and terms
				in effectRates and terms in effect under subsection (c) on the
				effective date of the Section 115 Reform Act
				of 2006 for any activity for which a license is available under
				this section shall continue to apply to that activity on and after that date
				until a new rate is determined under subsection (c) and chapter 8.
						(C)PaymentLicensees
				under this subsection shall make payments of royalty rates and terms to the
				designated agents as directed by the Copyright Royalty Judges.
						(D)Rates and terms
				for new license activities
							(i)In
				generalNot later than December 1, 2007, the Copyright Royalty
				Judges shall initiate a ratemaking proceeding, pursuant to the procedures set
				forth in chapter 8, to determine a final rate and terms for any activity for
				which a license is available under this subsection if—
								(I)a final rate and
				terms have not been established for the activity as of that date; or
								(II)the activity is not the subject of a
				proceeding to set a final rate and terms under subsection (c) that is pending
				before the Copyright Royalty Judges on that date.
								(ii)Pending
				proceedingsIn any case in
				which a proceeding is pending before the Copyright Royalty Judges, on December
				1, 2007, to determine final rates and terms under subsection (c) for any
				activity for which a license is available under this subsection, the Copyright
				Royalty Judges may expand and adjust the schedule of the proceeding to cover
				rates and terms for any activity described in clause (i), in lieu of initiating
				a proceeding under clause (i) with respect to that activity, if so expanding
				and adjusting the schedule of the proceeding will not unduly prejudice any
				party to the proceeding and will not delay the final determination of rates and
				terms by the Copyright Royalty Judges by more than 90 days.
							(iii)Participation
				of designated agentsAll designated agents, and any other parties
				who have a significant interest, within the meaning of section 804(a), in the
				applicable royalty rate, are entitled to participate in a proceeding under this
				subparagraph relating to activities licensed under this subsection.
							(E)Interim
				rates
							(i)In
				generalFor any activity for which a license is available under
				this subsection and for which a rate and terms have not been determined under
				subsection (c), a digital music provider shall, upon filing a valid application
				with the relevant designated agent, have a license under this subsection to
				engage in the activity, subject to clause (ii).
							(ii)Interim rates
				and termsUpon the filing of
				an application under clause (i)—
								(I)the digital music provider and the
				designated agent may negotiate an interim rate and terms that will apply to the
				activity under the license; or
								(II)the digital music provider or the
				designated agent, or both, may apply to the Copyright Royalty Judges for an
				interim rate and terms, in which case—
									(aa)the Copyright Royalty Judges shall, not
				later than 15 days after the application is made, publish notice of an
				expedited proceeding to determine the interim rate and terms; and
									(bb)the
				Judges shall determine the interim rate and terms not less than 30 days and not
				more than 60 days after publishing the notice, through the expedited
				proceeding.
									(iii)Applicability
				of interim rates and terms(I)An interim rate and
				terms negotiated under clause (ii)(I) or established under clause (ii)(II)
				shall apply to the activity under the license concerned until a final rate and
				terms for the activity are determined under subparagraph (D), or as otherwise
				agreed by the parties.
								(II)An interim rate and terms described in
				clause (i) with respect to an activity by a digital music provider shall not be
				treated as precedent in a final ratemaking proceeding. If the Copyright Royalty
				Judges have established an interim rate and terms under clause (ii)(II),
				subject to clause (iv), that rate and those terms shall apply to the same
				activity engaged in by any digital music provider, except as otherwise agreed
				to by the parties.
								(iv)Single
				proceeding for each activityUnless the Copyright Royalty Judges
				determine that there is good cause to review an interim rate established under
				clause (ii)(II), the Judges may conduct only 1 proceeding to determine an
				interim rate and terms for an activity for which a license is available under
				this subsection.
							(v)Adjustment of
				interim ratesAfter a
				determination of a final rate and terms that will apply to an activity for
				which a license is available under this subsection has been made under
				subparagraph (D), the final rate and terms shall be retroactive to the
				inception of the activity under all licenses to which such rate and terms
				apply, unless an agreement between the parties to a license provides otherwise.
				Not later than 60 days after the determination of the final rate becomes
				effective—
								(I)the digital music provider shall pay to the
				designated agent any amounts due from underpayment of fees by the digital music
				provider because the final rate exceeds the interim rate; or
								(II)the designated agent shall refund to the
				digital music provider the amounts of any overpayment of fees by the digital
				music provider because the interim rate exceed the final rate, or, at the
				election of the digital music provider, the designated agent shall credit such
				overpayment against future payments by the digital music provider to the
				designated agent under this subsection.
								(9)Designated
				agents
						(A)In
				generalDesignated agents under this subsection are the General
				Designated Agent and additional designated agents.
						(B)General
				designated agent
							(i)Designation and
				purpose(I)Not later than August 1, 2007, the Register
				of Copyrights shall designate a mechanical licensing and collection agency
				representing music publishing entities that represent the greatest share of the
				music publishing market, as measured by the amount of royalties collected
				during the preceding 3 full calendar years with respect to the use of
				copyrighted musical works pursuant to this section, to establish and operate
				the General Designated Agent.
								(II)The
				General Designated Agent shall grant and administer licenses and collect and
				distribute royalties payable for the use of musical works licensed under this
				subsection.
								(III)The
				General Designated Agent shall be governed by a board of directors consisting
				of representatives of at least 5 music publishing entities.
								(ii)DecertificationThe Register of Copyrights may disqualify
				the General Designated Agent upon a showing that it fails to meet the
				qualifications under this subparagraph or otherwise fails to meet the
				requirements under this paragraph. In such a case, the Register of Copyrights
				shall designate another General Designated Agent that most closely meets the
				requirements of clause (i)(I).
							(C)Additional
				designated agents
							(i)CertificationThe
				Register of Copyrights shall certify as an additional designated agent to
				represent copyright owners for purposes of licenses under this subsection any
				entity that demonstrates that—
								(I)upon certification, it will represent music
				publishing entities that represent at least a 15 percent share of the music
				publishing market, as measured by the amount of royalties collected during the
				preceding 3 full calendar years with respect to the use of copyrighted musical
				works pursuant to this section; and
								(II)it has the
				capability to perform the required functions of a designated agent under this
				subsection.
								(ii)Duties(I)Upon certification under
				clause (i), an additional designated agent shall represent any copyright owners
				of musical works who elect to have the additional designated agent represent
				them and the musical works (or shares of musical works) owned or controlled by
				such copyright owners for purposes of the licenses under this
				subsection.
								(II)Each
				additional designated agent shall notify the General Designated Agent and any
				other additional designated agent of each copyright owner, and the musical
				works (or shares of musical works) owned or controlled by the copyright owner,
				that the additional designated agent represents pursuant to subclause
				(I).
								(III)Any election under subclause (I) is
				effective only if it is made in writing, a copy of which shall be made
				available to any other designated agent upon a reasonable request
				therefor.
								(iii)DecertificationThe Register of Copyrights may remove the
				certification of any additional designated agent upon a showing that it fails
				to meet the qualifications under this subparagraph or otherwise fails to meet
				the requirements under this paragraph.
							(D)Authorities of
				designated agentsA designated agent may—
							(i)engage in activities pursuant to this
				subsection;
							(ii)engage in such additional activities in the
				interest of music publishers and songwriters as the designated agent considers
				appropriate, including industry negotiations, ratesetting proceedings,
				litigation, and legislative efforts; and
							(iii)apply any
				administrative fees or other funds it collects to support the activities
				described in clauses (i) and (ii).
							(E)Elections by
				copyright owners
							(i)Representation by
				single designated agentEach
				copyright owner, and the musical works (or shares of musical works) that the
				copyright owner owns or controls, may be represented by only one designated
				agent during any calendar year.
							(ii)Annual
				enrollment period
								(I)In
				generalEach copyright owner may, during the month of September
				of each year, elect to change the designated agent to represent the owner and
				the musical works (or shares of musical works) referred to in clause (i),
				beginning on January 1 of the succeeding calendar year.
								(II)SelectionA
				copyright owner may choose only one designated agent during the month of
				September of each year. If the designated agent chosen is not certified
				pursuant to subparagraph (C)(i) or is decertified pursuant to subparagraph
				(C)(iii), the copyright owner and the musical works (or shares) referred to in
				clause (i) shall be represented by the General Designated Agent for the
				succeeding calendar year.
								(iii)Effect on
				licensesA designated agent’s representation of the musical works
				(and shares of musical works) of any copyright owner who elects to change
				designated agents under clause (ii) shall terminate on December 31 of the year
				in which the election is made, after which the musical works (and shares of
				musical works) of the copyright owner will become subject to the licenses in
				effect with the designated agent selected under clause (ii).
							(iv)Default
				representation by general designated agentIf a copyright owner does not choose to be
				represented by an additional designated agent, the General Designated Agent
				shall represent the copyright owner and musical works (or shares of musical
				works) owned or controlled by the copyright owner.
							(v)Voluntary
				agreementsA copyright owner
				and a digital music provider may enter into a voluntary license agreement
				pursuant to subsection (c)(3)(E)(i) to cover activities licensed under this
				subsection. Any such agreement shall apply in lieu of a blanket license under
				this subsection with respect to those musical works (or shares of musical
				works) and activities covered by the agreement during the period that the
				agreement is in effect. The royalty fees due for usage of musical works (or
				shares of musical works) under a blanket license under this subsection shall be
				reduced in proportion to the usage covered under such a voluntary license
				agreement. Each designated agent shall establish procedures by which copyright
				owners and licensees shall be required to notify the designated agent of the
				existence of voluntary license agreements upon which they are relying in lieu
				of the blanket license. Such procedures shall include appropriate measures to
				protect confidential information of licensees.
							(F)Notice of
				designated agentsAt least 90
				days before beginning operations, the General Designated Agent and any
				interested party wishing to serve as a designated agent shall file with the
				Copyright Office a notice of intent to operate as a designated agent under this
				subsection. The notice shall contain such contact information, and such
				information concerning applications for licenses under this subsection and
				access to the electronic database of the designated agent (described in
				subparagraph (H)(i)) identifying musical works (or shares of musical works)
				represented by the designated agent, as required in regulations issued to carry
				out this subsection. The Copyright Office shall make each notice filed under
				this subparagraph available to the public on the Internet.
						(G)Termination of
				designated agent
							(i)Notice and
				transfer of recordsAt least 180 days before terminating
				operations, a designated agent shall—
								(I)notify the
				Copyright Office, all of its licensees under this subsection, all of the
				copyright owners represented by the designated agent for the purposes of this
				subsection, and all other designated agents of its intent to terminate
				operations; and
								(II)transfer
				electronic and other copies of all relevant records to the existing General
				Designated Agent or, in the case of the termination of the General Designated
				Agent, to the successor General Designated Agent.
								(ii)Assumption of
				duties by GDAUpon the termination of operations of a designated
				agent, the General Designated Agent or successor General Designated Agent, as
				the case may be, shall assume the administration of the musical works and
				rights previously administered by the terminated designated agent, regardless
				of whether the terminated agent has complied with clause (i).
							(H)Musical works
				data
							(i)AvailabilityThe General Designated Agent and each
				additional designated agent shall maintain and make available to licensees,
				free of charge, a searchable electronic database of information from which
				licensees can determine which musical works (or shares of musical works) are
				available for licensing under this subsection through that designated agent.
				Any musical work (or shares of a musical work) not identified as being
				represented by the General Designated Agent or any additional designated agent
				in any such database may be presumed by licensees to be represented by the
				General Designated Agent.
							(ii)Use of database
				by designated agents and licenseesSubject to the public access described
				under clause (iii), the database required by clause (i) may be used by
				designated agents and licensees only for purposes of determining the identity
				and availability of musical works for licenses under this subsection, obtaining
				such licenses, reporting of use of musical works, payment of royalties, and
				otherwise to comply with licenses under this subsection, except that a
				designated agent may use or make the database it maintains available for other
				purposes relating to musical works or music publishers. The Copyright Royalty
				Judges shall, in establishing cost-sharing amounts pursuant to paragraph (12),
				consider the value and benefit of any such other purposes to the designated
				agent and the copyright owners it represents. The use of any such database
				shall be subject to reasonable confidentiality and security standards
				prescribed in regulations to carry out this subsection.
							(iii)Public access
				to databaseThe General
				Designated Agent and each designated agent shall make relevant portions of the
				database required by clause (i) available free of charge to the general public
				to access information concerning specific musical works that are represented by
				the designated agent, subject to reasonable terms and conditions of use as may
				be prescribed by the Register of Copyrights.
							(I)Letters of
				direction
							(i)In
				generalA designated agent shall comply with a letter of
				direction submitted under clause (ii) or (iii) which instructs the designated
				agent to pay all or part of the royalties otherwise payable to the copyright
				owner to another person.
							(ii)Recoupment of
				advanceA copyright owner
				that receives an advance payment from a sound recording company under a
				contract entered into before June 1, 2006, that has not been recouped by the
				sound recording company shall, at the request of the sound recording company,
				submit a letter of direction to a designated agent instructing the designated
				agent to pay royalties otherwise payable to the copyright owner to the sound
				recording company until such time as the advance payment made by the sound
				recording company to the copyright owner is recouped by the sound recording
				company.
							(iii)Missing
				copyright ownerIn any case in which a sound recording company
				is, after reasonable efforts, unable to locate a copyright owner that received
				an advance payment from the sound recording company that has not fully been
				recouped by the sound recording company, the sound recording company may submit
				a letter of direction to a designated agent directing the designated agent to
				pay royalties that would be due the copyright owner to the sound recording
				company.
							(10)Royalty
				reporting and compliance
						(A)Requirements
							(i)In
				generalEach licensee under this subsection shall, on a quarterly
				basis and in electronic format, report its usage of musical works under the
				license, and make royalty payments by reason of such usage, to the applicable
				designated agent.
							(ii)Limitation on
				disclosure
								(I)In
				generalA designated agent may disclose information received
				under clause (i) to a recipient of royalty payments made by a licensee only
				with respect to musical works owned or controlled by the recipient. The
				designated agent may not disclose such information to any other person in a
				form that can be readily associated with a licensee except to the extent
				permitted by written agreement of the licensee.
								(II)ExceptionSubclause
				(I) does not prevent a designated agent from providing information with respect
				to a licensee—
									(aa)to the legal and financial advisors of the
				designated agent or to an accountant or auditor rendering services relating to
				this subsection; or
									(bb)to the extent
				necessary in connection with a bona fide dispute or legal claim or
				proceeding.
									(iii)Interest
								(I)In
				generalA licensee who has failed to make a payment required
				under this subsection by the due date to a designated agent (including as
				specified in a notice of payment deficiency or default, as determined in a
				royalty compliance examination under subparagraph (B), or as required by a
				determination of the Copyright Royalty Judges), shall pay to the designated
				agent interest on the overdue amount, at the Federal funds rate plus 5 percent,
				such interest to accrue monthly from the date payment was due until the date
				payment is received by the designated agent.
								(II)DefinitionIn
				this clause, the term Federal funds rate means the interest rate
				established by the Federal Reserve at which depository institutions lend
				balances at the Federal Reserve to other depository institutions overnight. The
				Federal funds rate for any 1-month period during which interest accrues under
				clause (i) is the Federal funds rate in effect on the first day of that 1-month
				period.
								(iv)Promotional
				useA licensee under this subsection shall not be required to
				report or pay under this subsection for a free promotional use of a musical
				work that is authorized by the copyright owner of the musical work.
							(B)Royalty
				compliance examinationsA designated agent may, upon providing
				written notice to its licensee under this subsection, conduct a royalty
				compliance examination of the licensee, subject to the following:
							(i)A designated agent may conduct only 1
				examination of any licensee in a calendar year, and may conduct an examination
				of a licensee with respect to a reporting period only once. A designated agent
				may conduct an examination jointly with one or more other designated
				agents.
							(ii)The examination may begin only within 18
				months after the end of the period being examined and may only cover a period
				of not less than 2 and not more than 4 consecutive years, except that an
				examination may cover a period of—
								(I)more than 4 years
				if the examination includes activities subject to retroactive payments under
				paragraph (6);
								(II)a period of less
				than 2 years if—
									(aa)the
				licensee's license has been terminated;
									(bb)the
				licensee has defaulted in its reporting or payments under this paragraph;
				or
									(cc)the
				licensee has terminated or is about to terminate operations, has filed or
				indicated an intent to file for bankruptcy, or has transferred or indicated an
				intent to transfer its assets to a third party; or
									(III)a period of less than 2 years or more than
				4 years, if for other good cause the examination cannot reasonably cover a
				period of 2 to 4 years.
								(iii)At the conclusion of the examination, the
				designated agent shall, after considering any written rebuttal provided by the
				licensee during the examination, provide a written notice to the licensee
				setting forth the designated agent’s final determination of the claim, if any,
				resulting from the examination.
							(iv)The designated agent shall bear the costs
				of the examination, except that, if the licensee underpaid royalty fees by 10
				percent or more, the licensee shall bear the reasonable costs of the
				examination.
							(v)A licensee may not assert section 507 of
				this title or any other Federal or State statute of limitations, doctrine of
				laches or estoppel, or similar provision to avoid a royalty examination under
				this subparagraph, or as a defense to a legal action arising from such a
				royalty examination, if the legal action is commenced within 18 months after
				the final determination by the designated agent of the claim (as stated in the
				written notice under clause (iii)) resulting from the examination that is the
				basis for such action.
							(C)Failure to
				report or pay royalties
							(i)In
				generalIf a licensee under
				this subsection—
								(I)fails to provide a quarterly report when
				due or fails to provide a quarterly report in compliance with the error
				tolerance standard, or
								(II)fails to make all
				quarterly royalty payments when due or fails to pay royalties due for reported
				usage,
								the
				designated agent may provide written notice to the licensee describing the
				default under subclause (I) or (II) and providing that if the default is not
				remedied within 30 days after receipt of the notice, the license will
				automatically terminate upon the expiration of that 30-day period. Upon such
				termination, the licensee will be subject to an infringement action as provided
				in subsection (c)(6) with respect to the uses of the musical works that are the
				subject of the default.(ii)Failure with
				respect to individual work
								(I)Exclusion from
				licenseIf a licensee with an otherwise valid license under this
				subsection—
									(aa)has
				not made the required reports or royalty payments under subparagraph (A)(i) for
				a musical work covered by the license, or
									(bb)upon being sent written notice from the
				designated agent of a valid reporting or payment deficiency with respect to the
				use of a musical work, fails to remedy that deficiency within the specified
				cure period,
									that work
				is excluded from the scope of the license until such time as the licensee
				provides all the reports that are past due, and makes all royalty payments that
				are past due, to the designated agent for that work, or the designated agent
				otherwise identifies the work, determines the usage of the work, and has
				received from the licensee all royalty payments for the work that are past
				due.(II)Specified cure
				periodFor purposes of
				subclause (I)(bb), the “specified cure period” means, with respect to a
				licensee—
									(aa)90 days, during
				the first 12 month-period in which the licensee engages in activities under a
				license under this subsection;
									(bb)60 days, during
				the succeeding 12-month period in which a licensee engages in activities under
				a license under this subsection; and
									(cc)30 days, during
				any period thereafter.
									(III)ExceptionIf
				the licensee demonstrates to the designated agent with respect to a musical
				work that is the subject of a notice of deficiency described in subclause
				(I)(bb) that the deficiency cannot be remedied because it is due to missing
				information that, notwithstanding a diligent search by the licensee, is
				actually and objectively unobtainable by the licensee from any known source,
				then the license shall not be invalidated with respect to that work, if all
				royalties due for that work have been paid.
								(iii)Obtaining
				subsequent licensesA licensee whose license is terminated by a
				designated agent under clause (i) and who fully remedies the default within 60
				days after the date on which the license terminates, may apply for and obtain a
				new license from that designated agent, if, during the 5-year period ending on
				the date of such termination, the licensee has not previously had a license
				terminated by the designated agent. In any other case in which a license is
				validly terminated by a designated agent, the designated agent may require the
				licensee to meet reasonable credit or advance requirements or to demonstrate
				the capability to report and make royalty payments in compliance with this
				subsection before obtaining a new license.
							(11)Distribution of
				royalties, unclaimed funds, and dispute resolution
						(A)Distribution of
				royaltiesEach designated
				agent shall be responsible for distributing royalties collected from licensees
				under this subsection to any copyright owner whom the designated agent
				represents and who has provided the designated agent with sufficient
				information to identify and pay that copyright owner (or the copyright owner’s
				designee).
						(B)Unclaimed
				funds
							(i)In
				generalIf a designated agent
				is unable, after a reasonably diligent search, to identify or locate a
				copyright owner entitled to receive royalties under subparagraph (A), the
				designated agent may deposit the undistributed royalties (in this subparagraph
				referred to as unclaimed funds) into an unclaimed funds account
				that earns interest, accrued monthly, at the Federal short term rate determined
				under section 1274(d)(1)(C)(i) of the Internal Revenue Code of 1986. Interest
				accrued on unclaimed funds shall be payable to a copyright owner upon
				distribution of the unclaimed funds to such copyright owner.
							(ii)Holding and
				distribution
								(I)HoldingA designated agent with unclaimed funds
				shall hold the funds for a period of at least 3 years after the date on which
				the licensee paid the funds. The designated agent shall make reasonably
				diligent efforts to publicize the existence of the unclaimed funds and the
				procedures by which copyright owners may claim such funds from the designated
				agent.
								(II)Licensing
				administrative costsAt the end of the period in which funds are
				held under subclause (I), the designated agent may apply the funds to offset
				licensing administrative costs.
								(III)Distribution of
				remainderAny unclaimed funds not applied to offset licensing
				administrative costs under subclause (II) shall be distributed as
				follows:
									(aa)The designated agent shall pay to every
				other designated agent its pro rata share of the unclaimed funds as determined
				on the basis of the proportionate distribution of royalties by each designated
				agent to copyright owners for the reporting periods during which the funds were
				collected.
									(bb)Each designated agent shall distribute, on
				an equitable basis, its pro rata share of the unclaimed funds to the copyright
				owners that the designated agent represents under this subsection (other than
				those that cannot be identified or located).
									(iii)PreemptionThis subparagraph preempts any State law
				(including common law) that would otherwise apply concerning escheatment or
				abandoned or unclaimed property.
							(C)DisputesEach designated agent shall establish a
				committee that includes an equal number of—
							(i)representatives of
				music publishing entities represented by the designated agent, and
							(ii)songwriters with
				musical works represented by the designated agent who are not members of the
				board of directors, governing body, or management of the designated agent,
							for the
				purpose of addressing any dispute raised by a copyright owner relating to the
				allocation and payment by the designated agent of royalties to such copyright
				owner under a license obtained from the designated agent under this subsection.
				The dispute resolution process shall not affect any other legal or equitable
				rights or remedies available to any copyright owner or the designated
				agent.(D)ProceduresThe Register of Copyrights shall establish
				by regulation the procedures for the holding by a designated agent of unclaimed
				funds and royalties paid under this subsection that are attributable to musical
				works that are the subject of a legal dispute or proceeding. A designated agent
				that complies with the requirements of this paragraph and such regulations
				shall not be subject to a legal claim based upon or arising from unclaimed
				funds or an ownership dispute or legal proceeding.
						(E)DocumentationA songwriter whose musical works (or shares
				thereof) are administered by a music publisher for licensing under this
				subsection (including those represented through default representation pursuant
				to paragraph (9)(E)(iv)) may request from a designated agent a copy of the
				relevant portions of any royalty statement that the designated agent provided,
				within the preceding 4 calendar years, to that publisher, and that shows all
				data provided by the designated agent to the publisher regarding the use and
				royalties distributed to the publisher in connection with those works (or
				shares thereof). A designated agent shall provide the information requested by
				the songwriter within a reasonable time after receiving the request. A
				songwriter may make such a request of a particular designated agent not more
				than once each calendar year.
						(F)Withholding of
				interim royaltiesEach
				designated agent may withhold reasonable reserves from the distribution of
				interim royalties collected under this subsection to allow for the possibility
				of a lower final statutory rate. Upon final determination of the statutory
				rate, to the extent such reserves are not required to be returned or credited
				to the licensee, the designated agent shall distribute to copyright owners such
				reserves with interest.
						(12)Cost sharing
				fees
						(A)In
				generalThe Copyright Royalty Judges shall determine, under such
				procedures as they may establish, an appropriate cost-sharing mechanism and
				cost-sharing amounts to be paid by licensees under this subsection to
				designated agents. Not later than February 1, 2007, the Copyright Royalty
				Judges shall initiate a proceeding to determine, not later than May 1, 2007,
				appropriate interim cost-sharing amounts to apply pending the establishment of
				final cost-sharing amounts. Any cost-sharing mechanism or cost-sharing amounts
				shall be equitably applied to all designated agents. In determining a
				cost-sharing mechanism or cost-sharing amount under this paragraph, the
				Copyright Royalty Judges shall consider—
							(i)(I)the actual, reasonable costs of creating
				and maintaining an infrastructure for activities of designated agents under
				this subsection;
								(II)any
				nonmonetary contributions by the parties to such infrastructures, including
				contributions of data and services;
								(III)the
				actual, reasonable costs to designated agents specifically associated with the
				administration of licenses under this subsection;
								(IV)the
				nature and value of any collateral benefits that any party may realize from the
				blanket license and blanket license system created by this subsection;
				and
								(V)any
				other factors deemed relevant by the Copyright Royalty Judges.
								(B)Cost-sharing not
				a factor in royalty ratesThe Copyright Royalty Judges, in
				establishing royalty rates for statutory licenses, may not take into account
				the cost-sharing mechanism or cost-sharing amounts under subparagraph
				(A).
						(13)Exclusion from
				blanket licenses
						(A)In
				generalA sound recording company may, by written notice to the
				appropriate designated agent, exclude a musical work from a compulsory license
				under paragraph (2) if the musical work is the subject of a contract described
				in subsection (c)(3)(E)(ii).
						(B)Exclusion
				errors
							(i)Not
				excludedIn any case in which a musical work could have been
				excluded pursuant to subparagraph (A) but was not due to uncertainty concerning
				ownership of the copyright of the musical work or the application of a contract
				described in subsection (c)(3)(E)(ii), or in any case in which a digital music
				provider makes payments to a designated agent for use of a musical work
				excluded under subparagraph (A), the designated agent shall make payments to
				the appropriate person as if the exclusion under subparagraph (A) had applied
				on the date of the enactment of the Section 115 Reform Act of 2006, unless an
				agreement between the designated agent and the appropriate person provides
				otherwise.
							(ii)ExcludedIn
				any case in which a musical work was excluded pursuant to subparagraph (A) in
				error—
								(I)a sound recording
				company acting in good faith with regards to the exclusion shall only be liable
				for the payment of amounts that otherwise would have been payable under this
				subsection plus interest as described in (10)(A)(iii)(II); and
								(II)a licensee acting
				in good faith with regards to the exclusion shall not be liable.
								(14)DefinitionsIn
				this subsection:
						(A)Administrative
				feesThe term
				administrative fees means any fees that are collected or
				deducted by a designated agent to cover licensing administrative costs or other
				administrative costs.
						(B)Copyright
				ownerThe term copyright owner means a natural
				person or legally recognized entity that owns or controls an interest in one or
				more copyrighted nondramatic musical works subject to licensing under this
				section.
						(C)Digital music
				providerThe term digital music provider means a
				person that—
							(i)with respect to a
				service engaging in activities licensed under this subsection—
								(I)contracts with or has a direct economic
				relationship with the end users of the service, and controls what end users pay
				for the service;
								(II)controls how content is bundled and offered
				through the service;
								(III)is able to fully report on all revenues and
				consideration generated by the service; and
								(IV)is able to fully report on all elements of
				music usage by the service (or procure such reporting); or
								(ii)makes and
				distributes a hybrid offering.
							(D)Error tolerance
				standardThe term
				error tolerance standard means the maximum percentage, of all
				data that a licensee is required to report under this subsection under its
				license in any statutory reporting period, that is permitted to be inaccurate,
				unreadable, or missing, or any combination thereof, as determined under
				regulations issued to carry out this subsection.
						(E)Full
				downloadThe term full download means a digital
				phonorecord delivery of a sound recording of a musical work that is not limited
				in availability for listening by the end user either to a period of time or a
				number of times the sound recording can be played.
						(F)Hybrid
				offeringThe term hybrid offering means a
				reproduction or distribution of a phonorecord in physical form subject to a
				compulsory license under this section where—
							(i)a digital
				transmission of data by or under the authority of the licensee is required to
				render the sound recording embodied on the phonorecord audible to the end user
				or to enable the continued rendering of the sound recording after a finite
				period of time or a specified number of times rendered; or
							(ii)the phonorecord
				is made by or under the authority of the licensee at the request of a user for
				distribution to that user or the user’s designee.
							(G)Interactive
				streamThe term interactive stream—
							(i)means a stream of
				a sound recording of a musical work that does not qualify for a statutory
				license under section 114(d)(2) with respect to the sound recording embodied
				therein; and
							(ii)subject to clause
				(i), includes a stream of a particular sound recording of a musical work that
				an end user has selected, and is transmitted to such end user, to listen to at
				or substantially at the time of making such selection or at some future time,
				whether or not as a part of a program specially created for the end
				user.
							(H)Licensing
				administrative costsThe term licensing administrative
				costs means the actual costs to a designated agent that are
				attributable to the issuance and administration of licenses under this
				subsection, including—
							(i)costs in
				connection with the collection and distribution of royalties under this
				subsection;
							(ii)the costs of
				identifying and locating copyright owners and administering a claims system for
				unidentified copyright owners;
							(iii)the costs of
				royalty examinations and other royalty compliance efforts; and
							(iv)the costs of
				creating and maintaining an infrastructure for the activities described in
				clauses (i), (ii), and (iii).
							(I)Limited
				downloadthe term limited download means a digital
				phonorecord delivery of a sound recording of a musical work that is only
				available for listening for—
							(i)a
				definite period of time (including a period of time defined by ongoing
				subscription payments made by an end user); or
							(ii)a
				specified number of times.
							(J)Noninteractive
				streamingThe term noninteractive streaming means
				the radio-style streaming of sound recordings of musical works for which a
				statutory license is available with respect to the sound recordings under
				section 114(d)(2).
						(K)Other
				administrative costsThe term Other administrative
				costs means all expenses, expenditures, retained earnings, and reserves
				of a designated agent, other than licensing administrative costs, that are
				authorized by the board of directors of the designated agent.
						(L)SongwriterThe
				term songwriter means the author of a musical work.
						(M)Sound recording
				companyThe term sound recording company means a
				person who is—
							(i)a copyright owner
				or who has similar rights to a sound recording of a musical work under the
				common law or statues of any State with respect to a sound recording fixed
				before February 15, 1972;
							(ii)an exclusive
				licensee of a sound recording of a musical work; or
							(iii)performing the
				functions of marketing and authorizing the distribution of a sound recording of
				a musical work under the authority of the copyright owner of the musical
				work.
							(N)Stream(i)The term
				stream means the digital transmission of a sound recording
				embodying a musical work for one-time listening by the end user using
				technology such that the transmission is not intended or designed to result in
				a substantially complete reproduction of the sound recording, other than an
				incidental reproduction made in the normal course of such activity, including a
				cached, network, or RAM buffer reproduction, to permit such one-time
				listening.
							(ii)The term streaming
				means the process of making and distributing streams.
							(15)RegulationsThe
				Register of Copyrights shall issue such regulations as are necessary to carry
				out this subsection, including—
						(A)specifying the
				requirements and procedures for reporting and making payments, and conducting
				royalty compliance examinations, under paragraph (10);
						(B)specifying the
				procedures for expedited proceedings under paragraph (8)(D)(ii)(II)(bb);
						(C)specifying the form
				of a letter of direction under paragraph (9)(I)(i); and
						(D)facilitating
				exclusions from the blanket license under paragraph
				(13).
						.
		3.Performance right
			 preservedSection 115 of title
			 17, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(f)Performance
				right preservedThe rights
				granted under subsection (e) shall not include, limit, or otherwise affect any
				right of public performance of a musical work. The third sentence of subsection
				(e)(9)(E)(v) and the definitions contained in paragraph (14) of subsection (e)
				shall not be taken into account in any administrative, judicial, or other
				governmental proceeding to set or adjust the royalties payable to copyright
				owners of musical works for, the right of public performance of their
				works.
				.
		4.Interim rate
			 processSection 115(c) of
			 title 17, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(7)Interim
				rates
					(A)In
				generalFor any activity for which a license is available under
				this section, other than an activity for which a license is available under
				subsection (e), for which a rate and terms have not been determined, any person
				shall, upon serving notice to the copyright owner, have a license under this
				subsection to engage in the activity, subject to subparagraph (B).
					(B)Interim
				ratesUpon the filing of an
				application under subparagraph (A)—
						(i)the parties may negotiate an interim rate
				and terms that will apply to the activity under the license; or
						(ii)either party or both parties may apply to
				the Copyright Royalty Judges for an interim rate and terms, in which
				case—
							(I)the Copyright Royalty Judges shall, not
				later than 15 days after the application is made, publish notice of an
				expedited proceeding to determine the interim rate and terms; and
							(II)the Judges shall
				determine the interim rate and terms not less than 30 days and not more than 60
				days after publishing the notice, through the expedited proceeding.
							(C)Applicability of
				interim rates(i)Interim rates and terms
				negotiated under subparagraph (B)(i) or established under subparagraph (B)(ii)
				shall apply to the activity under the license concerned until a rate and terms
				for the activity are determined under paragraph (3)(C) and chapter 8, or as
				otherwise agreed by the parties.
						(ii)Interim rates and terms described
				in subparagraph (A) with respect to an activity by an applicant shall not be
				treated as precedent in a final ratemaking proceeding. If the Copyright Royalty
				Judges have established an interim rate and terms under subparagraph (B)(ii),
				subject to subparagraph (D), that rate and those terms shall apply to the same
				activity engaged in by any person, except as otherwise agreed to by the
				parties.
						(D)Single
				proceeding for each activityUnless the Copyright Royalty Judges
				determine that there is good cause to review an interim rate or terms
				established under subparagraph (B)(ii), the Copyright Royalty Judges may
				conduct only 1 proceeding to determine an interim rate and terms for an
				activity for which a license is available under this subsection.
					(E)Adjustment of
				interim ratesAfter a final
				determination of rates and terms that will apply to an activity for which a
				license is available under this subsection has been made under paragraph (3)(C)
				and chapter 8, the final rate and terms shall be retroactive to the inception
				of the activity under a license between a person and a copyright owner to which
				the rate and terms apply, unless an agreement between the parties to the
				license provides otherwise. Not later than 60 days after the determination of
				the final rate and terms becomes effective—
						(i)the person shall pay to the copyright owner
				any amounts due from underpayment of fees by the person because the final rate
				exceeds the interim rate; or
						(ii)the copyright owner shall refund to the
				person the amounts of any overpayment of fees by the person because the interim
				rate exceed the final rate, or, at the election of the person, the copyright
				owner shall credit such overpayment against future payments by the person to
				the copyright owner under this
				subsection.
						.
		5.Technical
			 amendments
			(a)DefinitionSection
			 115(d) of title 17, United States Code, is amended—
				(1)in the first
			 sentence, by striking As used and inserting by adding at the end
			 the following: .
					
						(1)In
				generalAs
				used
						;
				(2)by
			 moving the remaining text 2 ems to the right; and
				(3)by adding at the
			 end the following:
					
						(2)Included
				activitiesThe term
				digital phonorecord delivery includes—
							(A)an interactive
				stream (as such term is defined in subsection (e)(16)(F)) of nondramatic
				musical works; and
							(B)server and incidental reproductions of
				nondramatic musical works made to facilitate the deliveries of phonorecords by
				digital transmission described in subparagraph (A) and paragraph
				(1).
							.
				(b)Conforming
			 amendmentsSection 115(c) of title 17, United States Code, is
			 amended—
				(1)in paragraph
			 (3)—
					(A)in the first
			 sentence of subparagraph (A), by striking or authorize the distribution
			 of;
					(B)in subparagraph
			 (C), by striking Such terms and rates shall distinguish and all
			 that follows through the end of the sentence; and
					(C)in subparagraph (D), by striking
			 Such terms and rates shall distinguish and all that follows
			 through the end of the sentence; and
					(2)in paragraph
			 (5)—
					(A)by striking
			 (5) Royalty payments and inserting (5)(A) Subject to
			 subparagraph (B), royalty payments; and
					(B)by adding at the
			 end the following:
						
							(B)Payments under the license provided
				for under subsection (e) shall be governed by that subsection in lieu of
				subparagraph
				(A).
							.
					6.Effective
			 date
			(a)In
			 generalSubject to subsection (b), this Act and the amendments
			 made by this Act take effect on the date of the enactment of this Act.
			(b)Delay of
			 licensesNo license under subsection (e) of section 115 of title
			 17, United States Code, may take effect before January 1, 2008.
			7.Savings
			 clauses
			(a)License not
			 requiredThis Act and the
			 amendments made by this Act shall not be construed to indicate whether an
			 activity for which a license under section 115 of title 17, United States Code,
			 is available, if not licensed or otherwise authorized by the copyright owner,
			 would constitute an act of copyright infringement.
			(b)Fair
			 useNothing in this Act shall
			 affect any right, limitation, or defense to copyright infringement, including
			 fair use, under title 17, United States Code.
			
